                            Case 17-40327-KKS               Doc 31        Filed 10/27/18          Page 1 of 3
                                               United States Bankruptcy Court
                                               Northern District of Florida
In re:                                                                                                     Case No. 17-40327-KKS
Don Thornton Wilson                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1129-4                  User: akenningt                    Page 1 of 1                          Date Rcvd: Oct 25, 2018
                                      Form ID: pdf002                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2018.
db              Don Thornton Wilson,   2131 Danshire Dr.,   Tallahassee, FL 32308

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2018 at the address(es) listed below:
              Laura Beth Faragasso   on behalf of Creditor   First Commerce Credit Union
               lbfaragasso@henryblaw.com, bbethel@henryblaw.com
              Leighanne Boone    on behalf of Debtor Don Thornton Wilson LBoone@TheBooneLawFirm.com
              Mary W. Colon   trustee@marycolon.com, fl33@ecfcbis.com
              Mary W. Colon   on behalf of Trustee Mary W. Colon trustee@marycolon.com, fl33@ecfcbis.com
              United States Trustee   USTPRegion21.TL.ECF@usdoj.gov
                                                                                            TOTAL: 5
          Case 17-40327-KKS   Doc 31   Filed 10/27/18   Page 2 of 3



               UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

IN RE:

DON THORNTON WILSON                         CASE NO.: 17-40327-KKS
                                            CHAPTER: 7

     Debtor.
                                       /


          ORDER VACATING ORDER APPROVING DEBTOR’S
         APPLICATION TO HAVE THE CHAPTER 7 FILING FEE
                       WAIVED (DOC. 20)

     THIS MATTER is before the Court sua sponte. The Debtor

commenced this Chapter 7 Case by filing his Petition on July 27, 2017

(Doc. 1). N November 7, 2017, Debtor filed his Application to Have the

Chapter 7 Filing Fee Waived (“Application,” Doc. 19). After a review of

Debtor’s Schedules, the Application was approved on November 13, 2017

(“Order,” Doc. 20). The Order states, in pertinent part:

     This order is subject ot being vacated at a later time if
     developments in the administration of the bankruptcy case
     demonstrate that the waiver was unwarranted or it appears
     that the filing fee should be paid out of assets recovered by the
     Trustee.

     On My 24, 2018, the Court entered an Order Granting Trustee’s

Motion for Authorization to Pay Non-Estate Funds from Tax Refunds to


SK
Case 17-40327-KKS   Doc 31   Filed 10/27/18   Page 3 of 3
